Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action in is response to RCE filed on 10/26/2021, in which claims 6, 14 and 20 remain cancelled, claims 1, 9, 17 and 21-23 have been amended, claims 1-5, 7-13, 15-19, 21-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 



Response:
Examiner respectfully disagrees. Claim recites the features of having any one of the following: any of the following: 1) user clicks while accessing mobile device applications; 2) user clicks while accessing desktop computer browser applications; 3) user scrolls while accessing mobile device applications; 4) user scrolls11 {P56043 04847923.DOC}Attorney Docket No. P56043 Application No. 16/190,961while accessing desktop computer browser applications; 5) data captured by a camera of a mobile device; 6) data captured by a gyroscope of a mobile device; 8) an amount of screen time for a particular web page; 11) a number of occupied resources; and 12) a cellular service provider. 


Therefore, examiner maintains the rejections and respectfully submits that the combination of Gal and Nataraj teaches each and every limitations of claim 1. 

2.  Gal and Nataraj fails to disclose "the second data includes at least one from among server error log data and a number of occupied resources," 

Response: 
Examiner respectfully disagrees. Claim recites the features of having any one of the following: any of the following: 1) server error log data, and 4) a number of occupied resources.
 Gal discloses in paragraph [0109], A data analysis aggregator 212 aggregates data attribute values over a fixed period of time (e.g., a month, a week, a day, hour, etc.) for each inspection point…. data analysis is performed by the system to present more descriptive information that helps provide more context around what may have caused the issue. Wherein the storing the descriptive information at inspection point is interpreted as server error log data as claimed).

Therefore, examiner maintains the rejections and respectfully submits that the combination of Gal and Nataraj teaches each and every limitations of claim 21-23. 


 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (U.S. PGPub 2019/0052518 A1) in view of Nataraj et al. (U.S. PGPub 2019/0034254 A1).

As in claim 1, Gal et al. teaches a method for diagnosing, by a performance measurement device, a system performance problem with respect to a system that includes at least one client device and at least one server device (Figs. 1-2; performance measurement device 122, client devices 102, and server devices 108/110), the method comprising: 
receiving, from the at least one client device, a user request that relates to a service associated with the at least one server device (paragraphs [0028] and [0099], a client device 102 request associated with a server device 108/110 relating to an application service); 
establishing, after the user request has been received, a communication link between the at least one client device and the at least one server device (Fig. 3; paragraph [0118]-[0120], user devices 102 (client) sends request for data to proxy server 108, then, a communication link via network 104 established between the client device 102 and server device 108/110); 
collecting first data that relates to the at least one client device (paragraphs [0094] and [0104], client-side metrics); 
collecting second data that relates to the at least one server device (paragraphs [0094] and [0104], server-side metric); 
using the measured [network attributes], the collected first data, and the collected second data to determine a source of a delay with respect to the communication link (paragraphs [0094]-[0095] and [0104]-[0109], network connectivity slowdown based on collected data, the collected data analyzed in order to determine a source of the network connectivity slowdown delay); and 
diagnosing, based on the determined source of the delay, the system performance problem (paragraph [0109], diagnostics via root cause analysis); and
using the collected first data and the collected second data to determine a time point at which the system performance problem began (Fig. 5, paragraph [0127]-[0128], records time period (502) at which system performance problem (Delayed response) began);
 wherein the first data includes at least one from among user clicks while accessing mobile device applications, user clicks while accessing desktop computer browser applications, user scrolls while accessing mobile device applications, user scrolls while accessing desktop computer browser applications, data captured by a camera of a mobile device, data captured by a 2 {P56043 04847923.DOC}Attorney Docket No. P56043Application No. 16/190,961 gyroscope of a mobile device, , an amount of screen time for a particular web page, and a number of occupied resources (Paragraph [0048], Content Type, e.g., image, video, text, email, etc, wherein the data captured by a camera is interpreted as image or video as claimed);
However, Gal et al. fails to explicitly teach of data rates measurements.
Nataraj et al. teaches measuring a data rate of the communication link (paragraph [0107], measured communication link data rate displayed by a GUI).
Using the collected first data and the collected second data to determine a time point at which the system performance problem began.

It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the data rate measurement as taught by Nataraj et al. in the invention of Gal et al.  This would have been obvious because taking into consideration the data rate as taught by Nataraj et al. yields the predictable result of a more comprehensive analysis of a cause of a delay in a communication network such as that taught by Gal et al.

As in claim 2, the combined invention of Gal et al. and Nataraj et al. teaches displaying, on a display of the performance measurement device, a graphical representation of at least one from among the measured data rate, the collected first data, and the collected second data (Gal et al.: paragraph [0108]; Nataraj et al.: Figs. 8A-B and paragraphs [0107]-[0110]).

As in claim 3, the combined invention of Gal et al. and Nataraj et al. teaches using the measured data rate, the collected first data, and the collected second data to determine the source of the delay comprises determining at least one client device performance metric and at least one server device performance metric (Gal et al.: paragraphs [0094] and [0104]).

As in claim 4, the combined invention of Gal et al. and Nataraj et al. teaches correlating each of the at least one client device performance metric with each of the at least one server device performance metric, wherein the diagnosing the system performance problem comprises diagnosing the system performance problem based on a result of the correlating (Gal et al.: paragraphs [0109]-[0111], correlation via aggregation in order to diagnose a system performance problem).

As in claim 5, the combined invention of Gal et al. and Nataraj et al. teaches displaying, on a display of the performance measurement device, a user interface that includes information that relates to the diagnosed system performance problem (Gal et al.: paragraph [0108]; Nataraj et al.: Figs. 8A-B and paragraphs [0107]-[0110]).


As in claim 7, the combined invention of Gal et al. and Nataraj et al. teaches the collected first data includes at least one from among data that relates to usage of a central processing unit of the at least one client device and data that relates to usage of a memory of the at least one client device (Gal et al: paragraphs [0035] and [0040], central processing unit data and memory element data).

As in claim 8, the combined invention of Gal et al. and Nataraj et al. teaches the collected second data includes at least one from among data that relates to usage of a central processing unit of the at least one server device and data that relates to usage of a memory of the at least one server device (Gal et al.: paragraph [0075], caching/storage of memory data).

As in claim 9, Gal et al. teaches a performance measurement device configured to diagnose a system performance problem with respect to a system that includes at least one client device and at least one server device (Figs. 1-2; performance measurement device 122, client devices 102, and server devices 108/110), comprising: 
a display (Figs. 1-2 and 6; paragraphs [0131]-[0142]); 
a communication interface (Figs. 1-2 and 6; paragraphs [0131]-[0142]);
a memory (Figs. 1-2 and 6; paragraphs [0131]-[0142]); and 
a processor (Figs. 1-2 and 6; paragraphs [0131]-[0142]), 
wherein the processor is configured to:
receive, from the at least one client device via the communication interface, a user request that relates to a service associated with the at least one server device (paragraphs [0028] and [0099], a client device 102 request associated with a server device 108/110 relating to an application service); 
establish, after the user request has been received, a communication link between the at least one client device and the at least one server device (Fig. 3; paragraph [0118]-[0120], user devices 102 (client) sends request for data to proxy server 108, then, a communication link via network 104 established between the client device 102 and server device 108/110); 
collect first data that relates to the at least one client device (paragraphs [0094] and [0104], client-side metrics); 
collect second data that relates to the at least one server device (paragraphs [0094] and [0104], server-side metric); 
use the measured [network attributes], the collected first data, and the collected second data to determine a source of a delay with respect to the communication link (paragraphs [0094]-[0095] and [0104]-[0109], network connectivity slowdown based on collected data, the collected data analyzed in order to determine a source of the network connectivity slowdown delay); and 
diagnose, based on the determined source of the delay, the system performance problem (paragraph [0109], diagnostics via root cause analysis); and 
using the collected first data and the collected second data to determine a time point at which the system performance problem began (Fig. 5, paragraph [0127]-[0128], records time period (502) at which system performance problem (Delayed response) began);

However, Gal et al. fails to explicitly teach of data rates measurements.
Nataraj et al. teaches measuring a data rate of the communication link (paragraph [0107], measured communication link data rate displayed by a GUI).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the data rate measurement as taught by Nataraj et al. in the invention of Gal et al.  This would have been obvious because taking into consideration the data rate as taught by Nataraj et al. yields the predictable result of a more comprehensive analysis of a cause of a delay in a communication network such as that taught by Gal et al.

As in claim 10, the combined invention of Gal et al. and Nataraj et al. teaches displaying a graphical representation of at least one from among the measured data rate, the collected first data, and the collected second data (Gal et al.: paragraph [0108]; Nataraj et al.: Figs. 8A-B and paragraphs [0107]-[0110]).

As in claim 11, the combined invention of Gal et al. and Nataraj et al. teaches using the measured data rate, the collected first data, and the collected second data to determine the source of the delay comprises determining at least one client device performance metric and at least one server device performance metric (Gal et al.: paragraphs [0094] and [0104]).

As in claim 12, the combined invention of Gal et al. and Nataraj et al. teaches correlating each of the at least one client device performance metric with each of the at least one server device performance metric, wherein the diagnosing the system performance problem comprises diagnosing the system performance problem based on a result of the correlating (Gal et al.: paragraphs [0109]-[0111], correlation via aggregation in order to diagnose a system performance problem).

As in claim 13, the combined invention of Gal et al. and Nataraj et al. teaches displaying a user interface that includes information that relates to the diagnosed system performance problem (Gal et al.: paragraph [0108]; Nataraj et al.: Figs. 8A-B and paragraphs [0107]-[0110]).

As in claim 15, the combined invention of Gal et al. and Nataraj et al. teaches the collected first data includes at least one from among data that relates to usage of a central processing unit of the at least one client device and data that relates to usage of a memory of the at least one client device (Gal et al: paragraphs [0035] and [0040], central processing unit data and memory element data).

As in claim 16, the combined invention of Gal et al. and Nataraj et al. teaches the collected second data includes at least one from among data that relates to usage of a central processing unit of the at least one server device and data that relates to usage of a memory of the at least one server device (Gal et al.: paragraph [0075], caching/storage of memory data).

	As in claim 17, Gal et al. teaches a non-transitory computer readable medium configured to store instructions for implementing a method for diagnosing, by a performance measurement device, a system performance problem with respect to a system that includes at least one client device and at least one server device, (Figs. 1-2; performance measurement device 122, client devices 102, and server devices 108/110), wherein when executed, the [instructions] cause a computer to: 
receive, from the at least one client device, a user request that relates to a service associated with the at least one server device (paragraphs [0028] and [0099], a client device 102 request associated with a server device 108/110 relating to an application service); 
establish, after the user request has been received, a communication link between the at least one client device and the at least one server device (Fig. 3; paragraph [0118]-[0120], user devices 102 (client) sends request for data to proxy server 108, then, a communication link via network 104 established between the client device 102 and server device 108/110); 
collect first data that relates to the at least one client device (paragraphs [0094] and [0104], client-side metrics); 
collect second data that relates to the at least one server device (paragraphs [0094] and [0104], server-side metric); 
use the measured [network attributes], the collected first data, and the collected second data to determine a source of a delay with respect to the communication link (paragraphs [0094]-[0095] and [0104]-[0109], network connectivity slowdown based on collected data, the collected data analyzed in order to determine a source of the network connectivity slowdown delay); and 
diagnose, based on the determined source of the delay, the system performance problem (paragraph [0109], diagnostics via root cause analysis); and 
using the collected first data and the collected second data to determine a time point at which the system performance problem began (Fig. 5, paragraph [0127]-[0128], records time period (502) at which system performance problem (Delayed response) began);

However, Gal et al. fails to explicitly teach of data rates measurements.
Nataraj et al. teaches measuring a data rate of the communication link (paragraph [0107], measured communication link data rate displayed by a GUI).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the data rate measurement as taught by Nataraj et al. in the invention of Gal et al.  This would have been obvious because taking into consideration the data rate as taught by Nataraj et al. yields the predictable result of a more comprehensive analysis of a cause of a delay in a communication network such as that taught by Gal et al.

As in claim 18, the combined invention of Gal et al. and Nataraj et al. teaches using the measured data rate, the collected first data, and the collected second data to determine at least one client device performance metric and at least one server device performance metric, to correlate each of the at least one client device performance metric with each of the at least one server device performance metric, and to diagnose the system performance problem based on a result of the correlation (Gal et al.: paragraphs [0094], [0104], and [0109]-[0111], correlation via aggregation in order to diagnose a system performance problem).

As in claim 19, the combined invention of Gal et al. and Nataraj et al. teaches displaying a user interface that includes information that relates to the diagnosed system performance problem (Gal et al.: paragraph [0108]; Nataraj et al.: Figs. 8A-B and paragraphs [0107]-[0110]).

As per claims 21, 22, 23, the combined invention of Gal et al. and Nataraj et al. teaches the second data includes at least one from among server error log data, and a number of occupied resources.(Gal et al.: Fig. 2, [0109], A data analysis aggregator 212 aggregates data attribute values over a fixed period of time (e.g., a month, a week, a day, hour, etc.) for each inspection point…. data analysis is performed by the system to present more descriptive information that helps provide more context around what may have caused the issue. Wherein the storing the descriptive information at inspection point is interpreted as server error log data as claimed).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Reference Agrawal teaches to performance evaluation of a client-server network environment and the graphical representation provides an aggregated view indicative of performance of the service members.
Reference Botton-Dascal teaches a method for testing of a communication network, using a plurality of traffic agents coupled to communicate via the network. The method includes transmitting a sequence of data packets via the network from a first one of the traffic agents to a second one of the traffic agents and recording arrival characteristics of the packets in the sequence, responsive to receiving the packets at the second traffic agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamini Patel whose telephone number is (571) 270-3902.  The examiner can normally be reached on Monday-Friday, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAMINI B PATEL/Primary Examiner, Art Unit 2114